

	

		II

		109th CONGRESS

		1st Session

		S. 298 

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to repeal the

		  reduction in the deductible portion of expenses for business meals and

		  entertainment.

	

	

		1.Repeal of reduction in

			 business meals and entertainment tax deduction

			(a)In

			 generalSection 274(n)(1) of the Internal Revenue Code of 1986

			 (relating to only 50 percent of meal and entertainment expenses allowed as

			 deduction) is amended by striking 50 percent and inserting

			 the applicable percentage.

			(b)Applicable

			 percentageSection 274(n) of the Internal Revenue Code of 1986 is

			 amended by striking paragraph (3) and inserting the following:

				

					(3)Applicable

				percentageFor purposes of paragraph (1), the term

				applicable percentage means the percentage determined under the

				following table:

						

							

								

									For taxable years

						beginningThe applicable

									

									 in calendar year—percentage is—

									

								

								

									200570   

									

									2006 or 200775   

									

									2008 or thereafter80.

									

								

							

					.

			(c)Conforming

			 amendmentThe heading for section 274(n) of the Internal Revenue

			 Code of 1986 is amended by striking Only 50

			 percent and inserting Portion.

			(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			

